UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6807


TYRELL O’NEAL BROWN,

                    Petitioner - Appellant,

             v.

CHRISTOPHER ROBINSON, Commonwealth Superintendent; TED HALL,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00135-HEH-RCY)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Tyrell O’Neal Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrell O’Neal Brown, a state prisoner, appeals the district court’s order dismissing

without prejudice his 28 U.S.C. § 2241 (2012) petition for failure to pay the filing fee. *

Review of the district court’s docket reveals that, shortly after the district court entered

the dismissal order, Brown paid the filing fee. The district court subsequently reinstated

Brown’s § 2241 petition, albeit under a new case number. See Brown v. Robinson,

No. 3:18-cv-00135-HEH-RCY (E.D. Va., PACER No. 12). By virtue of this order, the

district court effectively granted Brown the only relief he could have obtained by way of

this appeal. Accordingly, we dismiss this appeal as moot. See CVLR Performance

Horses, Inc. v. Wynne, 792 F.3d 469, 474 (4th Cir. 2015) (“Litigation may become moot

during the pendency of an appeal when an intervening event makes it impossible for the

court to grant effective relief to the prevailing party.”). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               DISMISSED




       *
         Although a certificate of appealability generally is required to appeal “the final
order in a habeas corpus proceeding,” 28 U.S.C. § 2253(c)(1)(A) (2012), we conclude
that no certificate of appealability is required here because the district court’s dismissal
for failure to pay the filing fee is unrelated to the merits of the § 2241 petition. See
Harbison v. Bell, 556 U.S. 180, 183 (2009); United States v. McRae, 793 F.3d 392, 399-
400 (4th Cir. 2015).


                                             2